Citation Nr: 0528514	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  00-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from November 1979 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge sitting at Philadelphia, Pennsylvania.  

In August 2004, the issues of service connection for PTSD and 
service connection for schizophrenia were reopened.  The 
matter was then remanded.  It is now again before the Board 
for disposition.  


FINDINGS OF FACT

1.  The appellant's enlistment examination report is negative 
for a diagnosis of asthma or any psychiatric condition, to 
include PTSD.

2.  Clear and unmistakable evidence has not been presented to 
show the presence of asthma or a psychiatric condition prior 
to service.

3.  Chronic asthma was not manifested during service and is 
not shown to be related to her active service.  

4.  There is no medical evidence linking the appellant's 
currently diagnosed PTSD to any verified in-service 
stressors.

5.  The appellant does not have a current diagnosis of 
schizophrenia or any acquired psychiatric disease that was 
present in service or was manifested within one year of 
separation from service.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2004).

3.  Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
appellant's service medical records (SMR's); the appellant's 
personnel records; the appellant's contentions, including 
testimony provided at a November 2000 Decision Review Officer 
(DRO) hearing and a May 2004 Board hearing; Social Security 
Administration (SSA) records; VA treatment records; multiple 
VA examination reports; and private treatment records from 
Mercy Catholic Medical Center, Sacred Heart General Hospital, 
Dr. A. Amparo, Community Life Services, Inc., Life Guidance 
Services, Inc., Brandywine Hospital, Dr. Susan Perreault, 
Suburban Pulmonary Medicine, P.C., to include records from 
Dr. Gerald A. Meis, Crozer Keystone Health System, to include 
Taylor Hospital, and Dr. Jeffrey J. Dekret.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on her 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including psychoses, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For psychosis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Every veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  70 Fed. Reg. 23,027-23,029 (2005) (to be codified 
at 38 C.F.R. § 3.304(b) (effective May 4, 2005)).  See also 
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  However, a history of 
preservice existence of a condition recorded at the time of 
examination, although not constituting a notation of such 
condition, will be considered together with all other 
material evidence in determinations as to inception.  See 
38 C.F.R. § 3.304(b)(1).  

					A.  Asthma

On the appellant's Report of Medical History for the purpose 
of enlistment, dated August 31, 1979, she indicated that she 
did not have, or ever had, asthma.  On the August 31, 1979 
Report of Medical Examination for the purpose of enlistment, 
the appellant's lungs and chest were normal.  There were no 
defects or diagnoses listed by the examiner.    

A service medical record (SMR) dated November 17, 1979 stated 
that the appellant complained of chronic asthma.  The 
examiner stated that she did not tell anyone or correctly 
fill out Standard Forms 88 or 93.  It was reported that she 
had dyspnea with running and that she wanted to go home.  The 
appellant reported that she had not seen a doctor for fifteen 
years for any breathing problems.  The assessment was 
bronchitis per MEDDAC Form #7.    

An SMR with a January 1980 date stamp stated that the 
appellant was seen on January 8, 1980 for allergic rhinitis 
and pharyngitis.  The assessment was allergic 
rhinitis/pharyngitis.   

A February 20, 1980 service record shows that the appellant 
was to be separated from active service on February 25, 1980, 
"not by reason of physical disability."  In this regard, a 
January 31, 1980 Recommendation for Discharge it was noted 
that the appellant did not have the ability to cope with the 
demands of military life.  There is no evidence that a 
separation examination was conducted and the appellant 
indicated that she did not have a separation examination in 
the May 2004 Board hearing.       

An August 20, 1989 report of chest X-rays from Brandywine 
Hospital stated that there was no acute lung process and an 
August 22, 1989 report of chest X-rays from Brandywine 
Hospital stated that there was no active disease.      

A June 1997 VA progress note stated that the appellant had 
bronchial asthma since childhood.  A June 1999 VA progress 
note stated that the appellant presented for a follow-up for 
asthma.  It was stated that she continued to use an inhaler 
daily.  There were no new complaints.  

A July 2000 VA medical report from Dr. James R. Harris noted 
that the appellant developed a worsening of her asthma that 
she had had since childhood.  

In the November 2000 DRO hearing, the appellant testified 
that her asthma began in childhood, but that it "increased 
in service because of all the stress and being in the field 
and everything."  She stated that the foregoing made her 
asthma worse.    

In a December 2002 VA respiratory examination report, the 
examiner stated that review of the appellant's SMR's did not 
demonstrate notes which described any wheezing or actual 
asthma attack.  He did state that the appellant reported to 
him that she did have asthma before her military service and 
at the time of her entry into service it was "so mild as to 
not bother her at all."  It was also stated in the 
examination report that it was only when she began to run 
during basic training that she began to have symptoms of 
shortness of breath.  She reported to the examiner that she 
had been receiving treatment for asthma for approximately the 
past fifteen years.  The examiner diagnosed bronchial asthma, 
but noted that the appellant failed to report for pulmonary 
function tests.  The examiner stated: 

[t]he evidence is that the [veteran's] asthma did 
not have its onset during the military service as 
it clearly predated the military service and was 
only unmasked by the challenge of having to run 
during the military service and, furthermore, 
after being mustered out of the military, there 
is no history of any need for treatment of asthma 
until some near ten years after mustering out.               

A March 1, 2002 report of chest X-rays from Crozer Keystone 
Health System listed an impression of a normal chest.  A 
March 19, 2002 letter from Dr. Gerald A. Meis stated that 
pulmonary function tests from March 1, 2002 revealed minimal 
restrictive changes with a normal diffusion capacity.  It was 
also noted that the chest X-ray was negative.  The impression 
was asthma and sinusitis.      

The appellant testified at the May 2004 Board hearing that 
she was diagnosed with asthma as a child, but stated that it 
never affected her prior to her active service and that she 
never took any medications for this condition prior to 
enlisting in the military.  She stated that her condition had 
gotten worse since her military service.    

Initially, the Board finds that the appellant is presumed to 
have been sound upon her entrance into active service.  The 
Board emphasizes that the appellant did, indeed, have an 
enlistment examination report and that such was negative for 
a diagnosis of asthma.  The Board acknowledges that the 
appellant herself has repeatedly reported having had a 
history of asthma since childhood; however, there is no 
objective medical evidence of record showing a diagnosis of 
asthma prior to her active service.  In this regard, the 
Board notes the VA medical records, to include the December 
2002 VA examination report, in which it was noted that the 
appellant had asthma since childhood.  In fact, the examiner 
in the December 2002 VA examination concluded that the 
appellant's asthma preexisted service.  Again, the objective 
evidence of record does not show that the appellant was 
diagnosed with asthma prior to her service.  Accordingly, 
there is no evidence that the examiner based his opinion on 
anything other than the appellant's oral history.  The Court 
in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  As such, the Board finds 
that clear and unmistakable evidence has not been presented 
to rebut the presumption of soundness in this matter.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Although the November 17, 1979 SMR stated that the 
appellant complained of chronic asthma, no diagnosis of 
asthma was rendered during her brief period of active 
service.  Furthermore, the objective evidence of record does 
not reflect a diagnosis of asthma until many years after the 
appellant's separation from service.  Nor, despite the 
appellant's statement to the examiner in the December 2002 VA 
examination that she had been receiving treatment for asthma 
for approximately fifteen years, does the evidence show 
treatment for asthma until several years after service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).     
   
With regard to the December 2002 VA examination report, the 
examiner did render a diagnosis of bronchial asthma.  He also 
concluded that the appellant's asthma preexisted service.  
However, the Board has concluded that this must necessarily 
have been based upon the appellant's oral history to the 
examiner.  He also noted the absence of treatment for asthma 
for many years following the appellant's separation from 
service.  Accordingly, the appellant's claim must be denied.    

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
appellant is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the objective medical evidence simply 
does not show a causal connection between her asthma and her 
period of military service.  

The Board has considered the appellant's statements submitted 
in support of her argument that she has asthma that should be 
service-connected.  Her statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and her service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
 
					B.  PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  During the 
pendency of this appeal, revisions were made to 38 C.F.R. § 
3.304(f).  However, those changes are essentially immaterial 
in this matter.  Here, the Board concedes that the appellant 
has a diagnosis of PTSD.  Furthermore, the appellant does not 
allege, nor does the record show, that she participated in 
combat.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  As is stated 
above, the appellant has not asserted that she engaged in 
combat and, additionally, her claimed stressors are not 
combat-related.  Specifically, the appellant has stated she 
was taken advantage of sexually by her recruiter and that a 
male officer at Fort McClellan entered the women's barracks 
whilst she was clad only in a towel.  She alleged a similar 
incident while in advanced training at Fort Sam Houston.  She 
also stated that her sergeant at Fort Sam Houston dropped his 
trousers in front of her.  She has also alleged incidents of 
verbal and physical abuse involving a female sergeant.       
   
As it is not shown the appellant engaged in combat, her 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, her alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353 (1998); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  For instance, 
independent evidence such as radio logs and morning reports 
which establish the occurrence of a stressful event and 
implies a claimant's personal exposure is sufficient to 
constitute credible supporting evidence.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, the regulatory requirement 
for "credible supporting evidence" means that a claimant's 
testimony, or the medical opinion based upon post-service 
examination, alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); Moreau, 9 Vet. App. at 396.  
Examples of "other supportive evidence" includes, but is not 
limited to, incidents of a plane crash, ship sinking, 
explosion, rape or assault, or duty in a burn ward or graves 
registration unit.  See Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI.

The relevant evidence in this matter includes a July 2000 
letter from Dr. James R. Harris from the Coatesville VA 
outpatient clinic in which he states that the appellant's 
history and recent condition would seem to indicate that her 
psychotic reaction and personality disorder were exacerbated 
by the service, and that her PTSD was caused by her service 
experience.      

The Board notes that a December 2002 VA PTSD examination 
report lists a diagnosis of PTSD.  The examiner stated that 
the appellant's PTSD symptoms included traumatic memories of 
her basic training.     

In addition, the appellant was afforded a VA PTSD examination 
in September 2004.  It is noted in the examination report 
that the examiner reviewed the appellant's claims folder 
prior to the examination.  The examiner listed an Axis I 
diagnosis of PTSD, chronic, and an Axis II diagnosis of 
borderline personality disorder.  The examiner stated: 

It would appear that the veteran's symptoms meet 
the DSM-IV criteria for a diagnosis of PTSD, but 
this examiner was unable to find specific 
service, medical or personnel records that would 
indicate evidence of a changed behavior in 
service which would be consistent with the 
alleged sexual assault.   

It was further stated:

In this examiner's opinion, it is as likely as 
not that [the appellant] suffered from Post 
Traumatic Stress Disorder before she joined the 
Army.  It is likely that her service in the Army 
aggravated her condition at that time, but it is 
also as likely as not that her service in the 
Army did not cause permanent worsening of her 
condition.  It is my opinion that whether she was 
in the Army or not, she would have continued to 
be involved in dysfunctional relationships and be 
unable to maintain employment and therefore 
suffer from the same psychological problems.  

Initially, despite the examiner's conclusions in the 
September 2004 VA examination report, the Board finds that 
the appellant is presumed to have been sound upon her 
entrance into active service.  The Board emphasizes that the 
appellant did, indeed, have an enlistment examination report 
and that such was negative for a diagnosis of PTSD, or any 
other psychiatric condition.  There is no objective medical 
evidence of record showing a diagnosis of PTSD prior to her 
active service and there is no evidence that the examiner 
based his opinion on anything other than the appellant's oral 
history to him of pre-service abuse.  The Court in LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) held that medical history 
provided by the veteran does not transform that history into 
medical evidence.  As such, the Board finds that clear and 
unmistakable evidence has not been presented to rebut the 
presumption of soundness in this matter.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  The Board finds that there is no verified stressor to 
serve as a basis for granting the appellant's PTSD claim.  In 
this regard, the examiner stated in the September 2004 VA 
examination report stated that he was unable to find specific 
service, medical, or personnel records that would indicate 
evidence of a changed behavior in service that would have 
been consistent with the alleged sexual assault.  In 
addition, although Dr. Harris stated in the July 2000 VA 
report that the appellant's PTSD was caused by her service 
experience, there is no evidence that he based his opinion on 
anything other than the appellant's oral history to him.  See 
LeShore, supra.  The same must be said of the examiner's 
statement in the December 2002 VA examination report that the 
appellant's PTSD symptoms included traumatic memories of her 
basic training.     

As there is no verification of the appellant's claimed in-
service stressors, the appellant has failed to meet the 
criteria for service connection for PTSD.  There is no 
competent medical evidence establishing a link between the 
appellant's symptomatology attributed to her diagnosed PTSD 
and any verified in-service stressors, since no in-service 
stressor has been verified.  Therefore, the claim for service 
connection for PTSD is denied.

The Board has considered the appellant's statements submitted 
in support of her argument that she has PTSD that should be 
service-connected.  Her statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and her service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


				     C.  Schizophrenia

The appellant's SMR's are negative for any treatment for, or 
diagnosis of, a psychiatric disorder, to include 
schizophrenia.  

As for the post-service medical evidence, a 1982 record from 
Mercy Catholic Medical Center listed a diagnosis of reactive 
depression and January 1983 report from Sacred Heart General 
Hospital listed a diagnosis of dysthymic disorder.  In 
addition, a 1983 VA hospital summary report listed a 
diagnosis of schizo-affective disorder.  It is noted that, in 
a statement from the appellant received in March 1983, she 
stated that she was not treated directly after service until 
June 1982.     

The Board also notes that an SSA Form-833-U5, dated in 1987, 
listed a diagnosis of schizo-affective disorder and an SSA 
Form-833-U5, dated in 1989, listed a diagnosis of major 
depression.  Both stated that the appellant's disability 
began on November 30, 1981.     

However, a July 1997 VA mental disorders examination report 
listed no Axis I diagnosis and an Axis II diagnosis of 
borderline personality disorder.  A December 2002 VA 
examination report listed an Axis I diagnosis of PTSD with 
depression, anxiety, and paranoid ideation.  An Axis II 
diagnosis of borderline personality disorder was listed.  
Likewise, a September 2004 VA examination report listed an 
Axis I diagnosis of PTSD and an Axis II diagnosis of 
borderline personality disorder.  

Additionally, the record contains a September 2004 letter 
from Dr. Jeffrey J. Dekret, in which he stated that he had 
been the appellant's treating psychiatrist since January 
2004.  He stated that he was treating the appellant for PTSD, 
major depression-recurrent type, and borderline personality 
disorder.           

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Initially, the Board notes that personality disorders 
are not diseases or disabilities for compensation purposes.  
38 C.F.R. § 4.9.  Moreover, the Board finds that the medical 
evidence of record does not show a current Axis I diagnosis, 
other than PTSD.  The Board acknowledges that the September 
2004 letter from Dr. Dekret indicated that he was treating 
the appellant for, inter alia, major depression-recurrent 
type.  However, this is in contrast to the findings in the 
September 2004 VA examination report which, again, did not 
list an Axis I diagnosis other than PTSD.  The Board 
emphasizes that the examiner in the September 2004 VA 
examination report specifically stated that the appellant's 
claims folder had been reviewed prior to the examination.  By 
comparison, there is no indication that Dr. Dekret had ever 
had the benefit of reviewing the appellant's claims folder.  
Based on the foregoing, the Board affords greater probative 
weight to the September 2004 VA examination report.  In this 
regard, the Board observes that the weight it places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  

Thus, the Board finds that, overall, the evidence submitted 
in support of the appellant's claim does not show a current 
diagnosis of schizophrenia, or any Axis I diagnosis other 
than PTSD.  The appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Furthermore, even assuming arguendo that the appellant had a 
current diagnosis of major depression, the record is devoid 
of a competent medical opinion relating such to the 
appellant's active service.  Accordingly, the appellant's 
claim must be denied.   
 
The Board has considered the appellant's statements submitted 
in support of her argument that she has a psychiatric 
condition that should be service-connected.  Her statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and her service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the appellant's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2004 VCAA letter to 
the appellant informed her of what the evidence needed to 
show in order to establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The August 2004 VCAA letter informed the appellant that VA's 
duty to assist included developing for all relevant records 
from any federal agency (to include military records, VA 
medical records, or Social Security Administration records), 
and making reasonable efforts to get relevant records not 
held by a federal agency (to include from state or local 
governments, private doctors and hospitals, or current or 
former employers).  The letter also stated that VA would 
provide a medical examination or obtain a medical opinion if 
such opinion or examination was necessary to make a decision 
on her claim.  

In addition, the February 2004 and May 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate her claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, she 
was notified that VA would obtain her service medical records 
and other relevant records pertaining to her active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the August 2004 VCAA notice letter 
provided to the appellant did not specifically request that 
the appellant send VA any evidence pertinent to her claimed 
conditions, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  For instance, the aforementioned 
SSOC's included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the VCAA notice, combined with the SSOC's, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the appellant being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that, with regard to the appellant's claim of 
service connection for PTSD, the August 2004 VCAA letter 
specifically requested that the appellant identify 
independently verifiable evidence of behavioral changes which 
occurred at the time of her alleged sexual traumas and that 
she provide a list of any fellow soldiers or civilians, to 
include their addresses, who may be able to provide lay 
statements as to the occurrence of the claimed stressors  
and/or changes they observed in her behavior at the time of 
the claimed stressors.  The letter also listed examples of 
the types of documents that could help her with her claim.  
No such evidence was submitted or identified.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for asthma is denied.

Service connection for PTSD is denied.

Service connection for schizophrenia is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


